McSherry, J.,
delivered the opinion of the Court.
The question presented by this appeal arises on the fol- • lowing facts: Harriet E. Van Wyck, a resident of Baltimore City, died on March ninth, 1892, possessed of a considerable personal estate that had never, been entered on the assessment books, but which was liable to be assessed for State and municipal taxation. On .May the fourth her executors returned to the Orphans’ Court an inventory of this property, and shortly thereafter the Register of Wills, in obedience to Sec. 9, of Art. 81, of the Code, furnished to the Appeal Tax Court a copy of the inventory. Thereupon the Appeal Tax Court notified the decedent’s executors that this property would be placed on the assessment .books for the year 1892, and on May the twelfth, just two days after the levy for 1892 had been made by the Mayor and City Council, the Appeal Tax Court entered this omitted property on the assessment books. The appellant, who is the collector of State and City taxes for 1892, made demand upon the appellees for the taxes due with respect to this property for the year 1892, but they declined to pay them upon the ground that their testatrix had not been charged with this property on the assessment books on the first Monday of March, 1892, but had been charged therewith two days after the actual levy of the tax for that year. A pro forma judgment was entered against the collector by the Baltimore City Court and from that judgment this appeal has been taken.
It is the declared policy of the organic law as embodied in the fifteenth article of the Declaration of Rights, that every person shall contribute to the support of the government according to his actual worth in real or personal property. As a means for ascertaining each individual’s appropriate proportion, or his just contribution, general assessment laws have been passed at irregular periods; and, with the same *15view, by other enactments, large powers have been conferred upon the Appeal Tax Court of Baltimore City and the County Commissioners of the several counties authorizing them, in the' intervals between general assessments, to make valuations of omitted, newly discovered and recently acquired property; to provide for transfers. where property has ( changed ownership; and to allow abatements and to fix revaluations in specified instances. In the system thus devised to put into effective operation the fundamental' law, it is obvious that, to avoid confusion and uncertainty, some definite period had to be adopted as the point of time, in each year, when the valuation or appraisement fixed upon the property actually assessed and charged upon the books to each individual, would no longer be open to question, but would be conclusively ascertained and made binding upon both the city and the taxpayer alike. Accordingly the Mayor and City Council, by Sec. 5 of Art. 50 of the City Code of 1892, provided that, “the valuation of the property as it shall appear upon the assesor’s books on the first Monday in March, shall be final and conclusive and constitute the basis upon which the taxes for the ensuing year shall be assessed and levied.” But it was never designed by this provision to exempt from taxation for a current year the individual who, by adroitness or otherwise, succeeded in eluding the vigilance of the assessors, or who, by inadvertence, was not rated with all his assessable property on the first Monday in March of that particular- year. Nor was this provision intended to put a limit or restriction on the power of the municipality to make an assessment of omitted or escaped property after the date indicated. If such had been its purpose it would have been repugnant to the policy and spirit of the organic law itself; because it would then have created an exemption of all property not actually assessed by a designated day, though the property so exempted was by law liable to assessment. Its only object is to fix for a current year a final and conclusive valuation upon such property of each taxpayer as is, on the first *16Monday in March, actually entered upon the assessment books ; and not to exempt property that is not, but ought rightfully to be there. It has relation to ascertained values and not to an exclusive basis. This is rendered entirely free from doubt by reference to Sec. 21 of Art. 50 of the City Code. By that section all new improvements finished •to the extent named in the section, on or before the first of April, are directed to be assessed and included in the basis for the then current year — a procedure utterly inconsistent with the assumption that the books as made up on the first Monday in March are final and conclusive, not merely as to values, but as to what property can lawfully be assessed at all for that year.
It is not, however, upon the property actually listed or assessed that taxes of this sort are levied. They are levied against the individual, and not upon his property at all. The extent of his liability is measured by the amount of his assessable, and not by the amount of his assessed property; and if his assessable property is not actually assessed he is not thereby relieved or exempted. So far, then, as concerns his obligation to contribute his just share of such taxes, it is wholly immaterial whether his property has been assessed or not, for the obligation is dependent not upon the circumstance or accident of assessing, but upon the fact of his ownership. When, therefore, for the convenient and methodical ascertainment of values a definite day has been prescribed by statute or by ordinance as the time when the valuation of things actually valued shall be final, the power to value and to add to the assessment books other and different things is necessarily not abridged or interfered with. This seems to us to be essentially so as a plain result from the language and intent of the organic law. But without resting solely on this deduction there are acts of Assembly and ordinances of the city which directly warrant the claim that the State and the municipality assert through the collector.
Sec. 10 óf Art. 81 of the Code of Public General Laws *17requires the County Commissioners and Appeal Tax Court, in all cases where discoveries of assessable property are made in the modes there pointed out, “ or in any other way,” to assess and add the same to “ the amount on which taxes shall be levied;” and Sec. 13 authorizes them to deal in like manner with property that may have been omitted. Sec. 13 of Art. 50 of the City Code is an ordinance passed under the broad powers conferred by Sec. 827 of Art. 4 of the Code of Public Local Laws, and provides that the Appeal Tax Court shall inform itself in reference to all property “ which may have escaped, or which may have been omitted in the regular course of valuation,” and directs that it shall be valued. Now, the property in question, though owned by the appellees’ testatrix on the first Monday in March, 1892, was not upon the assessment books on that day. It had at that time obviously escaped or had been omitted in the regular course of valuation. But escaped or been omitted from what ? Not from the books for 1893, because that year had not arrived ; but from the books for the year during which it had been owned by the testatrix, and during which it ought to have been assessed — that is, for the year 1892. If its omission from the books on the first Monday in March, 1892, precluded the Appeal Tax Court from including it when discovered afterwards in the list of assessable property with which the testatrix was properly chargeable for that year, then, as we have already observed, the policy of the law that requires every one to contribute according to his actual worth in real and personal property would be defeated for a particular year by a concealment of assessable property until after the first Monday in March, no matter how long theretofore the individual might have owned the property. To such a contention we cannot assent. If the property was omitted from the valuation for 1892, as it undoubtedly was, because, though owned by the testatrix prior to the first Monday in March, it was not included in the list of that year, then, when discovered it should have been placed on the lists from which it had *18been omitted. If valued and placed upon the list, whether before or after the actual levy of the tax is immaterial, it should form part of the propérty by which the amount of its owner’s taxes for that year ought to be measured and ascertained. The levy of 1892 was made not, upon the assessed property within the city, but was a prescribed rate as to every hundred dollars worth of each individual’s assessable property. And this, as we have said, included as well that which he owned but was not assessed with, if it was not exempted by law, as that with which he was actually assessed.
If assessable property has been omitted from the assessment books or has escaped assessment when it ought to have been assessed, the fact that it has not been discovered and valued and placed upon the assessment books until after the levy has been made, cannot release its owner from paying taxes on account thereof, and cannot defeat the right of the State or the municipality to demand and collect those taxes. In the case of the American Coal Co. v. Co. Com. Al. Co., 59 Md. 185, it appeared that the coal company was assessed upon its real estate, and that taxes were levied against it by the County Commissioners prior to the first day of July, 1880, and within the time fixed by Sec. 6, of Art. 25, of the Code, for the levying of taxes; that the State Tax Commissioner valued the shares of stock of the company, from which valuation the company took an appeal to the Comptroller and Treasurer of the State, and that this appeal was not disposed of until July 22nd; that upon the next day the Tax Commissioner forwarded to the County Commissioners a certificate of the assessment of these shares of stock, and that within a few days thereafter the County Commissioners made a levy of taxes on this assessed value of the stock. It was objected, that as the levy on those shares had not been made prior to the first day of July, 1880, but was in fact made more than three weeks thereafter, it was illegal and void; but this Court upheld the levy. In dealing with the provision which directs the levy to be made *19prior to the first day of July, the opinion reads: “ This is codified from the Act of 1853, ch. 239; but it will be observed that it does not say that the levy of the taxes shall in all respects be completed before the day named. The construction of the statute should be reasonable and liberal, in order to support the action of the commissioners, rather than strict and severe, by which the action of the commissioners would be defeated.” Then, going to the question of delay in making the levy, the opinion proceeds : “ Under such circumstances,” the ones we have already stated, “ showing no fault or neglect on the part of the County Commissioners, we discover no sufficient ground for saying that the tax in question was illegally assessed or levied. It would neither be just, nor sustained by rules of fair construction, to hold that the county should lose the benefit of the assessment' of the stock because of the delay in deciding the appeal or from delays in no manner attributable to the fault of the' County Commissioners. We.therefore hold that this objection to the levy cannot be supported.”
(Decided November 14th, 1894.)
If any effect is to be given to the statutes and ordinances providing for the assessment of escaped or omitted property, we are at a loss to see how it can be done other than by the mode pursued in this instance.
We think there was error in granting the defendants’ prayer and in rejecting the plaintiff’s, and as a consequence the proforma judgment must be reversed and the case must be remanded, to the end that a judgment may be entered for the appellant for the amount claimed.

Judgment reversed with costs above and below and case remanded that judgment may be entered for the appellant.